Citation Nr: 0110281	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-04 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
widow's death pension benefits, in the calculated amount of 
$3,900.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant is the surviving widow of the deceased veteran 
who served on active duty from June 1943 to January 1946 and 
from January 1951 to May 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) at the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This determination denied the appellant's request for a 
waiver of recovery of an overpayment of widow's death pension 
benefits in the amount of $3,900.


FINDING OF FACT

The appellant's failure to timely notify VA of receipt of 
income from employment in 1995 concurrently with receipt of 
her VA widow's death pension benefits constitutes a willful 
failure to disclose a material fact with the intent to retain 
eligibility for death pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of widow's 
death pension benefits constituted misrepresentation of a 
material fact, precluding further consideration of waiver of 
the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The veteran and the appellant were married in March 1988.  
The veteran died in June 1992.  The appellant was awarded 
widow's death pension benefits in November 1992.  Enclosed 
with the award notice letter was a VA Form 21-8767 which 
contained information concerning the appellant's rights to 
receive death pension benefits, including notice of her 
obligation to promptly notify VA of any income or net worth 
changes.  She was reminded of this obligation in a 
continuation of award letter in December 1995.  

The appellant's death pension benefits were continued 
thereafter based on part on information she provided on 
Eligibility Verification Reports (EVRs) filed in July 1993 
and July 1994.  In these reports, the appellant specifically 
reported that she received no income other than her VA 
widow's pension and Social Security (SSI) benefits for the 
yearly reporting periods from July 1992 to June 1993 and from 
July 1993 to June 1994.  

The record reflects that in 1997, the RO discovered by 
independent means, that the appellant had earned income from 
salary in the years 1993 and 1994.  This resulted in an 
overpayment (not the subject of this appeal).  The appellant 
was again advised of her obligation to report all changes in 
income.  In written statements submitted with regard to that 
overpayment, the appellant did not at that time provide any 
information regarding her employment income from the same 
source for 1995.

The record reflects that it was not until November 1998 that 
the RO received some information from another source which 
indicated that the appellant had also received wages during 
1995, in the sum of $3,900, which had not been previously 
reported.  The appellant in her written reply submitted in 
February 1999, did not contest the fact that she had received 
wages in the amount of $3,900 during 1995.  However, she 
argued that she had not intentionally attempted to deceive 
the RO as to this income; rather it was the result of the 
fact that she was "not well educated and [her] husband had 
always handled these affairs."  

Based on this information, the appellant's death pension 
award was retroactively adjusted, effective February 1995, 
creating an additional indebtedness of $3,900.  A detailed 
audit of the appellant's account was completed in December 
1999 and furnished to her.  As there is nothing in the record 
which reflects any inaccuracies in the amount of the 
overpayment established via the aforementioned audit, and it 
is shown that the audit provided the appellant with 
information regarding her right to challenge the audit and/or 
dispute the existence of the debt, to which no appeal has 
been filed to date, no further action with regard to the 
calculation/validity of the overpayment is deemed necessary.

In a March 1999 decision, the Committee denied the 
appellant's request for waiver.  The Board observes that the 
Committee determined that the evidence of record showed that 
the appellant committed bad faith by, in essence, willfully 
failing to report her receipt of income for the year 1995.  
Accordingly, the Committee stated that it could not consider 
her request for waiver of the assessed overpayment under the 
standards of equity and good conscience.

There is no evidence which shows that the appellant was 
incapacitated during the relevant time period in question 
(between 1992 and 1997) when she signed and filed EVRs and 
other documents concerning her income and right to collect VA 
widow's death pension benefits.


Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government. 38 
C.F.R. § 1.965(a) (1999).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO in a timely manner of her receipt of income 
from employment for the year 1995 is deemed to be 
representative of a willful failure to disclose a material 
fact, with the intent to retain eligibility for VA widow's 
death pension benefits.  The evidence of record discloses 
that the appellant was awarded widow's death pension benefits 
in 1992 and, at that time she was advised to promptly notify 
the VA of any changes in her income or net worth.  However, 
as alluded to above, she received income from the above-cited 
source for the year 1995 that she never reported, despite 
having filled out EVRs for 1995 and earlier years proclaiming 
no earned income.  Furthermore, she had multiple contacts 
with the RO concerning an overpayment of death pension 
benefits due to income from employment from the same source 
for the years 1993 and 1994 and never reported the 1995 
income.  In the Board's view, the willful nature of her 
misrepresentation of employment income for the year 1995 is 
demonstrated by these facts.  It is not shown that the 
appellant lacked capacity or was otherwise unaware of her 
responsibility to provide timely and accurate information 
concerning her income in connection with his receipt of VA 
widow's death pension benefits for the time period in 
question.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning employment 
income received for the year.  As explained above, absent an 
explanation for this omission, her failure to do so was 
willful in nature and shows an intent to obtain and retain 
eligibility for VA benefits under false pretenses.  The 
appellant was told of her obligation to notify the VA of her 
income or net worth at the time she was awarded VA widow's 
death pension benefits in 1992.  She was reminded of this 
obligation on several occasions thereafter, but she evidently 
chose to ignore this obligation by failing to disclose her 
employment income for the years 1993-96.  

The appellant has offered no explanation on appeal concerning 
her failure to disclose these facts other than to imply that 
due to her limited education she did not understand the 
disclosure requirement and was inexperienced in financial 
matters as her husband had taken care of such matters prior 
to his death.  However, the Board notes that it appears from 
the evidence of record that the appellant and the veteran 
were not married until 1988, and had been living separately 
in different residences since at least January 1991, and 
until his death in June 1992.  In this regard, it is further 
noted that the in January 1991, the veteran submitted a VA 
Form 21-0512V-1, Eligibility Verification Report, which 
indicated that while he was married, he was not living with 
his spouse, and providing no support to her.  

Furthermore, the Board notes that the appellant was found to 
have a previous overpayment by the Committee in 1997 due to 
undisclosed income earned in 1993 and 1994.  Although that 
overpayment is not on appeal, the Board finds it relevant to 
the issue of the appellant's intent that she did not disclose 
to the VA at that time the additional $3,900 earnings she had 
received in 1995 (which is the subject of this appeal).  In 
fact, the appellant never voluntarily disclosed this 
additional amount until the VA learned of it from other 
sources. 

Thus, the Board concludes that her failure to disclose in 
this instance was willful in nature because it is clear that 
she knew of and understood these reporting obligations 
notwithstanding her apparent view that she was entitled to 
the pension benefits in addition to her earned income.

The fact that the income the appellant received as salary in 
1995 represented a "material" fact is not in doubt; VA 
pension awards are based on the difference between countable 
annual income and the maximum annual rate for a given 
reporting period, and it is shown that she was notified of 
this fact on multiple occasions via the information provided 
by the RO with the award action letters. Thus, there can be 
no mistaking that she was well aware that any changes in her 
total family income or net worth could potentially impact her 
receipt of these benefits.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  Specifically, the 
Board finds that the VA has satisfied its duty to assist as 
well as the duty to notify under the VCAA in that the 
appellant was provided with notice of the requirements to 
inform the VA of any change in her income or net worth at the 
time of receipt of these benefits as well as in later award 
letters.  She was further advised of the law and regulations 
relative to qualification of receipt of widow's death pension 
benefits as well as the regulatory criteria for waiver in VA 
letters dated in November 1992, December 1992, December 1995, 
April 1997, June 1997, July 1997, August 1997, and the 
Committee's denial of the appellant's first wavier dated in 
October 1997.  During the pendency of the action related to 
the waiver of indebtedness now on appeal, the appellant was 
notified and requested to provide evidence as to possible 
overpayment by letter dated in November 1998,  letter dated 
in March 1999, the decision of the Committee dated in March 
1999, letters dated in November and December 1999, as well as 
the Statement of the Case issued in December 1999.  Finally, 
the RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant relative to these 
claims and all such evidence has been obtained and associated 
with the claims folder.

Accordingly, consideration of the appellant's waiver claim 
under the standard of equity and good conscience, which would 
include the element of financial hardship claimed on appeal, 
is legally barred by statute.  38 U.S.C.A. § 5302(c) (West 
1991).



ORDER

Waiver of an overpayment of widow's death pension benefits in 
the amount of $3,900 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

